         Case 1:20-cv-02344-TSC Document 1 Filed 08/25/20 Page 1 of 7




Revenue Service (“IRS”), to compel compliance with the Freedom of Information Act (“FOIA”),
         Case 1:20-cv-02344-TSC Document 1 Filed 08/25/20 Page 2 of 7




                                                                           U.S. Dep’




adverse determination to the agency’s head. 5 U.S.C. § 552(a)(6)(A)(i).

              In “unusual circumstances,” the twenty (20) working day time limit “may be

                          tice” that sets forth the date a determination is expected to be sent.
         Case 1:20-cv-02344-TSC Document 1 Filed 08/25/20 Page 3 of 7




                                                           the opportunity “to arrange with the

                                                                                      request.”



                                                                provisions, the requester “shall

             have exhausted his administrative remedies.” 5 U.S.C. §

              If the agency can show “exceptional circumstances” and “that the agency



                             complete its review of the records.” 5 U.S.C. § 552(



whether “exceptional circumstances” exist. 5 U.S.C. §

              This Court has jurisdiction upon receipt of a complaint “to enjoin the agency from



withheld from the complainant.” 5 U.S.C. §
         Case 1:20-cv-02344-TSC Document 1 Filed 08/25/20 Page 4 of 7




                            PLAINTIFF’S FOIA REQUESTS



                                                                        (“FOIA

Request”),         (“Ex.”) A to the Declaration of Joseph B.

(“Judkins Declaration”), attached hereto as Attachment
        Case 1:20-cv-02344-TSC Document 1 Filed 08/25/20 Page 5 of 7




                    Request (“Payment Check”) (Judkins Declaration, Ex. B).



                                                                         , 2020 (“IRS

Response”)




                                    (“IRS Second Response”) (Judkins Declaration, Ex.
Case 1:20-cv-02344-TSC Document 1 Filed 08/25/20 Page 6 of 7




               entitled to reasonable attorneys’ fees and costs of maintaining this




    Plaintiff properly requested records within Defendant’s control and possession
Case 1:20-cv-02344-TSC Document 1 Filed 08/25/20 Page 7 of 7




   declare that Defendant’s failure to disclose the records requested by Plaintiff
